Citation Nr: 0400917	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  03-15 692	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

Whether new and material evidence has been presented to 
reopen claims for service connection for bilateral scarred 
eardrums, bilateral hearing loss, tinnitus, and loss of 
balance, and if the claims are reopened, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 RO decision which 
determined that new and material evidence had not been 
presented to reopen claims for service connection for 
bilateral scarred eardrums, bilateral hearing loss, tinnitus, 
and loss of balance (characterized as Meniere's Syndrome and 
labyrinthitis).  In December 2003, the Board granted a motion 
filed on the veteran's behalf to advance his case on the 
Board's docket.


FINDINGS OF FACT

1.  In June 1994, the Board denied an application to reopen 
claims for service connection for bilateral scarred eardrums 
and bilateral hearing loss.  Evidence associated with the 
record since then includes some evidence which is not 
cumulative or redundant and which is so significant that it 
must be considered in order to fairly decide the merits of 
both of these claims.

2.  In an unappealed December 1991 decision, the RO denied 
claims for service connection for tinnitus and loss of 
balance.  Evidence associated with the record since then 
includes some evidence which is not cumulative or redundant 
and which is so significant that it must be considered in 
order to fairly decide the merits of both of these claims.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
Board's June 1994 decision, and the claims for service 
connection for bilateral scarred eardrums and bilateral 
hearing loss are reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2001).

2.  New and material evidence has been submitted since the 
RO's December 1991 decision, and the claims for service 
connection for tinnitus and loss of balance are reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability due to 
disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

In this case, service connection for bilateral scarred 
eardrums and for bilateral hearing loss was initially denied 
by the RO in February 1946.  Notice of this decision was sent 
to the veteran that same month.  He did not file a timely 
appeal of this decision, and it became final.

In July 1990, the veteran filed to reopen his claims for 
service connection for bilateral scarred eardrums and 
bilateral hearing loss.  In July 1994, the Board issued a 
decision which determined that new and material evidence had 
not been presented to reopen claims for service connection 
for bilateral scarred eardrums and for bilateral hearing 
loss. 

In December 1991, the RO issued a decision denying service 
connection for tinnitus and for loss of balance.  Notice of 
this decision was sent to the veteran in January 1992.  He 
did not file a timely appeal of this decision, and it became 
final.

The RO's 1991 decision and the Board's 1994 decision are 
final, with the exception that the claims may be reopened if 
new and material evidence has been submitted.  If the claims 
are thus reopened, they will be reviewed based on all the 
evidence of record.  38 U.S.C.A. §§ 5108, 7104, 7105; 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

During the time applicable to the present case, "new and 
material evidence" means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
[The Board notes that the definition of "new and material 
evidence" has since been changed, but the new version is not 
applicable to the present case, given the date on which the 
application to reopen was filed (February 2000).  See 
38 C.F.R. § 3.156(a) (2003).]

When the RO denied the veteran's initial claim in February 
1946, it found that he had failed to submit evidence of a 
current bilateral hearing loss.  It also found that his 
bilateral scarred eardrums were not incurred during his 
active duty service.  In June 1994, the Board denied the 
veteran's attempt to reopen his claims for service connection 
for these conditions.  The RO's December 1991 decision 
concluded that the evidence failed to show a nexus between 
his claimed tinnitus and loss of balance and his military 
service.  

Since the last final decisions on the claims, the veteran has 
submitted some medical evidence (e.g., medical statements 
dated in April 2002) suggesting a relationship between the 
claimed conditions and his active service.  A letter from D. 
Burgos, M.D., indicated that he had reviewed photocopies of 
the veteran's service medical records, and noted that current 
bilateral tympanosclerosis and old tympanic membrane 
perforations with monomeric membranes can be traced back to 
his past medical history of recurrent middle ear infections 
since his days in the military.  The doctor said the 
veteran's complaints of tinnitus, although mostly 
sensorineural, may also be related to his middle ear 
problems.  Dr. Burgos also noted current complaints of 
vertigo and otalgia.  A treatment letter from J. Cooke, D.O., 
dated in April 2002, also suggested a link between the 
veteran's vertigo and bilateral tympanic membrane perforation 
scars, and his military service.

After reviewing all of the additional evidence received since 
the last final decisions on the issues, the Board concludes 
that evidence which is both new and material has been 
submitted since the prior final decisions, and thus the 
claims are reopened.  

The reopening of these claims does not mean that service 
connection for the conditions is granted.  Rather, the merits 
of the claims for service connection will have to be further 
reviewed by the RO after it develops additional evidence, as 
set forth in the below remand.


ORDER

The claims for service connection for bilateral scarred 
eardrums, bilateral hearing loss, tinnitus, and loss of 
balance are reopened; to this extent, the appeal is granted.


REMAND

As noted above, additional development of the evidence is 
warranted as to the reopened claims for service connection 
for bilateral scarred eardrums, bilateral hearing loss, 
tinnitus, and loss of balance.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In the judgment of the Board, this includes 
making an effort to obtain additional medical records, and 
providing the veteran with a VA examination.

In view of the foregoing, the case is remanded for the 
following:

1.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
treatment for bilateral scarred eardrums, 
bilateral hearing loss, tinnitus, and 
loss of balance, from the time of his 
separation from active service in January 
1946 to the present.  After securing 
necessary releases, the RO should obtain 
copies of the related medical records 
which are not presently contained in the 
claims file.  This includes, but is not 
limited to, records of treatment at the 
VA Medical Center in Gainesville, 
Florida.

2.  Thereafter, the RO should have the 
veteran undergo VA examination to 
determine the nature and etiology of any 
current bilateral scarred eardrums, 
bilateral hearing loss, tinnitus, and 
loss of balance.  The claims folder 
should be provided to and reviewed by the 
examiner(s).  Based on examination 
findings, review of historical records, 
and medical principles, the examiner(s) 
should provide a medical opinion, with 
adequate rationale, as to the date of 
onset and etiology of any current 
bilateral scarred eardrums, bilateral 
hearing loss, tinnitus, and loss of 
balance, including any relationship with 
military service.

3.  After assuring that there has been 
compliance with the notice and duty to 
assist requirements of the law, the RO 
should review, on a de novo basis, the 
merits of the reopened claims for service 
connection for bilateral scarred 
eardrums, bilateral hearing loss, 
tinnitus, and loss of balance.  If the 
claims are denied, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
he should be given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	                     
______________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



